J-S28002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

KATHLEEN MCCULLOUGH,

                         Appellant                  No. 448 WDA 2016


              Appeal from the PCRA Order of January 29, 2016
             In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0007911-2008
                         CP-02-CR-00105026-2009


BEFORE: OLSON, MOULTON and STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                              FILED JUNE 30, 2017

      Appellant, Kathleen McCullough, appeals pro se from the order entered

on January 29, 2016, denying relief on her petition filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We dismiss the

appeal.

      A brief summary of the procedural and factual history of the case

follows.   Appellant was convicted of two counts of theft by deception, one

count of unlawful use of computers, and one count of computer trespass.

These convictions stemmed from her employment as a financial controller

with Mackin Engineering and as Chief Financial Officer of Radiance Plastic

Surgery Center during the period of 2006 to 2008. Appellant stole in excess

of $1,100,000.00 from Mackin Engineering, and roughly $140,000.00 from

Radiance Plastic Surgery Center. N.T., 10/16/15, at 58, 65. On August 27,


* Retired Senior Judge assigned to the Superior Court.
J-S28002-17



2010, the trial court sentenced Appellant to one to two years’ incarceration

and a concurrent five-year probationary period.

      Following her appeal, this Court affirmed the judgment of sentence on

March 9, 2012. The Pennsylvania Supreme Court denied Appellant’s petition

for allowance of appeal on August 1, 2012.

      Appellant   filed   a   pro   se    PCRA   petition   on   April   1,   2013.

Counsel was appointed to represent Appellant in the PCRA proceedings. On

October 4, 2013, however, the trial judge granted counsel’s motion to

withdraw, as well as Appellant’s motion for recusal.              The case was

reassigned and, following a hearing pursuant to Commonwealth v.

Grazier, 713 A.2d 81 (Pa. 1998) on October 29, 2013, the PCRA court

permitted Appellant to proceed pro se.

      Appellant filed a supplement to her PCRA petition on March 2, 2015.

In total, she raised 146 claims. The PCRA court narrowed the claims to 70,

following a number of Commonwealth motions and a status conference. The

PCRA court also quashed half of the roughly 50 subpoenas served by

Appellant. A PCRA hearing took place on October 16, 23, and 30 of 2015.

From there, the court narrowed Appellant’s remaining 70 claims to two

claims involving ineffective assistance of counsel. It denied Appellant relief

by memorandum order dated January 29, 2016. This timely, pro se, appeal

followed.




                                         -2-
J-S28002-17



      Appellant attempts to incorporate her original 146 claims into this

appeal. She raised an additional 34 “issues” in her initial brief and made a

number of other allegations in her reply brief.

      To begin, it is important to note that, “this Court is willing to construe

liberally materials filed by a pro se litigant, [but] pro se status generally

confers no special benefit upon an appellant.”            Commonwealth v.

Freeland, 106 A.3d 768, 776 (Pa. Super. 2014) (citation omitted).

Moreover, any brief that significantly deviates from the requirements of the

Pennsylvania Rules of Appellate Procedure may be quashed or dismissed.

Pa.R.A.P. 2101.   Appellant’s brief patently disregards the requirements of

Pa.R.A.P. 2111. Her brief contains no discernible argument section; there is

simply an enumerated list of incoherent complaints entitled, “The Appeal

Issues.” Appellant’s Brief at 22.

      Additionally, this Court has held that incorporation by reference is an

improper means of appellate advocacy, and renders such claims waived.

Commonwealth v. Briggs, 12 A.3d 291, 342 (Pa. Super. 2011) (citation

omitted). Therefore, even if the rest of her brief complied with the rules of

appellate procedure, Appellant’s first 146 issues are waived.

      According to the official note following Pa.R.A.P. 2113, an appellant’s

reply brief “may only address matters raised by appellee and not previously

addressed in appellant’s brief.”     Pa.R.A.P. 2113 note.       Here, the only

reference to the Commonwealth’s brief made in Appellant’s reply brief is to

say it “was solely prepared to protect the political establishment of Allegheny

                                     -3-
J-S28002-17



County[.]” Appellant’s Reply Brief at 2. The rest of its contents are in no

way a response to the Commonwealth’s brief.

      Furthermore, “it is an appellant’s duty to present arguments that are

sufficiently developed for our review.” Commonwealth v. Hardy, 918 A.2d
766, 771 (Pa. Super. 2007) (citation omitted).      It is not the duty of this

Court to develop arguments for an appellant.       Id.    In the instant case,

Appellant’s briefs are almost entirely devoid of legal argument. Aside from a

few references to the Rules of Professional Conduct and the Pennsylvania

State Ethics Act, Appellant cites absolutely no legal authority.   Appellant’s

Brief at 22, 41; Appellant’s Reply Brief at 4. Moreover, she fails to apply the

few laws that she cites to the facts of the case in any meaningful way. A

brief that is devoid of legal rationale is insufficient to permit appellate

review.    Commonwealth v. Perez, 93 A.3d 829, 844 (Pa. 2014).

Appellant’s briefs consist entirely of rambling, unsubstantiated, in most

cases ridiculous accusations about each judge, district attorney, and defense

attorney involved in her case.

      “In reviewing the denial of PCRA relief, we examine whether the PCRA

court’s determinations are supported by the record and are free of legal

error.”   Commonwealth v. Mitchell, 105 A.3d 1257, 1265 (Pa. 2014)

(internal quotation marks and citations omitted).        The complete lack of

organization and legal argument in Appellant’s brief makes reviewing the

case for legal error an impossibility.

      Appeal dismissed.

                                         -4-
J-S28002-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/30/2017




                          -5-